DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circuit board, wires and their connections  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 3 reads …”from about 57.2 wt.% about 67.2 wt.%” and should read --from about 57.2 wt. % to about 67.2 wt.%--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8, 11  are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. PGPub US 2019/0207179 A1), hereinafter Sugiyama, in view of Harada et al. (U.S. PGPub US 2012/0034507 A1), hereinafter Harada, in view of Olsson et al. (U.S. PGPub US 2013/0164567 A1), hereinafter Olsson, in view of Qiu et al. (CN 108300200 A and using Machine Translation as English version), hereinafter Qiu, in view of Lee et al. (U.S. PGPub US 2017/0367194 A1), hereinafter Lee.
	Regarding claim 1, Sugiyama discloses a battery block (ref. 2) with a battery (ref. 21) and battery holder (ref. 22) holding the battery (ref. 21), whereby the battery pack (ref. 1) has batteries (ref. 21) with a cylindrical shape ([0036]) and electrode tabs (ref. 25a-b) that electrically connect between batteries (ref. 21, Fig. 1), thus reading on “at least one battery pack including a plurality of batteries and at least two busbars”, whereby electrode tabs are, for example, busbars (i.e., metal plates) for an electrical connection.  Sugiyama further discloses the battery pack (ref. 1) includes an exterior case (ref. 3) that is covered with a thin film waterproof and insulating coating agent ([0040]).  Sugiyama further discloses an article of an electric system such as a battery, a circuit board and an electrode tab to electrically connect the battery or connect between the battery and the circuit board (Abstract, [0008], [0042]), whereby the opposite ends of the cylindrical battery (i.e., negative and positive electrodes) are connected with electrode tabs ([0019]-[0020], Figs. 8a-b, Figs. 9a-b), thus reading on “body of each battery being connected with two electrodes”, and further reading on “two busbars being respectively mounted to the two electrodes of each battery”.  Sugiyama further discloses the article (i.e., battery, a circuit board and an electrode tab) is coated with a thin film coating agent such as a thin film waterproof and insulating coating agent ([0007], [0040]-[0041], Fig. 4).  Sugiyama further discloses a harness (ref. 6, Figs. 1-3), whereby the harness is inserted through the grommet (ref. 61) in the inside of the exterior half (ref. 32), and connected to the metal plates/tabs (ref. 25a-b) of the batteries (ref. 21, [0042]).  Sugiyama further discloses battery pack can be used as a power source for various electric devices which are used outdoors ([0003]).  
	Sugiyama does not disclose the waterproof coating is a nano-composite coating.  Furthermore, Sugiyama does not explicitly state each battery has a metal barrel body, whereby Sugiyama does not disclose that the outer surface of metal barrel body is coated with a first nano coating such that the first nano coating being composed of a first macromolecule waterproof coating.  Furthermore, Sugiyama does not explicitly state the plurality of the batteries being connected to the two busbars by a plurality of wires, so the plurality of the batteries being connected in series, each busbar and the electrodes of the plurality of the batteries connected to each busbar and exposed outside being coated with a second nano coating.  Furthermore, Sugiyama does not disclose at least one circuit board connected to each busbar by a plurality of wires, the at least one circuit board being coated with a third nano coating, the third nano coating being formed by successively coating a first solution, the first macromolecule waterproof coating, a second macromolecule waterproof coating, a third macromolecule waterproof coating and a second solution on the at least one circuit board, wherein the plurality of the wires are used for being soldered with each battery, each busbar and the at least one circuit board, so the at least one battery pack is connected with the at least one circuit board, soldering positions among each wire, each battery, each busbar and the at least one circuit board are coated with a fourth nano coating, the fourth nano coating is formed by coating the third macromolecule waterproof coating and the first macromolecule waterproof coating on the soldering positions among each wire, each battery, each busbar and the at least one circuit board successively.
  Harada teaches an electricity storage module and electricity storage device (Title, Abstract) with a plurality of electricity storage elements (ref. 140) such as lithium ion electricity storage elements that assume the shape of a circular column, which is a sealed canister with an open end of a battery case, filled with an electrolyte and housing other components such as a battery element with a battery lid, and whereby the battery case is a cylindrical metal canister with a metal battery lid ([0109]).  Harada further teaches the lithium ion electricity storage elements (ref. 140) are electrically connected in series via a plurality of conductive members 150 referred to as bus bars ([0108]), whereby the conductive members are welded to the positive and negative electrode terminals ([0120]), and wherein the conductive members (ref. 150a-b) are embedded in side plates (ref. 130-131) and are connection lines constituted with narrow rectangular metal wires constituted of, for instance, copper ([0285]).  Furthermore, Harada teaches the positive- and negative-pole sides of four lithium ion electricity storage elements (ref. 140) are electrically connected to the integrated circuit (ref. 210) via connection lines (ref. 800) and a board wiring (ref. 921) ([0202]), whereby a connector (ref. 911) is used to establish an external connection ([0199]), thereby reading on “at least one circuit board connected to each busbar by a plurality of wires”.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama with the teachings of Harada, whereby the battery module and battery pack disclosed by Sugiyama further includes the cylindrical metal battery (i.e., metal barrel body) such that the plurality of batteries and the at least one circuit board are connected to the busbars by a plurality of wires (e.g., narrow rectangular copper metal wires) as an alternative electrical connection method to that disclosed by Sugiyama (i.e., direct connection of cylindrical battery to metal plates/electrode tabs).
	Olsson teaches a modular battery pack apparatus with one or more battery contact elements (ref. 132) mounted to lid assembly (ref. 12) to electrically connect with a receiver module, whereby the battery contact elements are, for example, soldered onto one or more conductive pads (ref. 230) disposed on a printed circuit board (PCB) ([0099]).  Olsson further teaches battery assembly (ref. 200) may include a pair of lead wires (ref. 206) such as UL 1007 20AWG wires, which may be welded or soldered to the protection circuit module (PCM) to provide an electrical connection between battery element (ref. 202) and lid assembly (ref. 120) by mating a first connecting element (ref. 208), such as MOLEX 43025-0200, with a second connecting element (ref. 224) ([0116], Fig. 2).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama and Harada with the teachings of Olsson, whereby the welded wire connection taught by Sugiyama and Harada is substituted with a soldering connection to provide an electrical connection among the plurality of wires with each battery, each busbar and the at least one circuit board.
	Qiu teaches a water-based UV coating, which has good water resistance, etc. and is easy to coat the substrate ([0007]), whereby the UV coating contains a polyester acrylate resin (i.e., alkyd resin), a urethane acrylate resin (i.e., urethane resin), nano-silica, titanium dioxide, etc. ([0010]), thus reading on “nano-composite coating”. Qiu teaches that water-based UV coatings are non-flammable and have low toxicity compared with traditional UV coatings, whereby adhesion is good on difficult-to-adhere substrates ([0005]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one circuit board as disclosed by the combined teachings of Sugiyama and Harada and Olsson are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.   
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama with the teachings of Qiu such that the soldering positions among each wire, each battery, each busbar and the at least one circuit board are coated successively with a third and first macromolecule waterproof coating (i.e., coating containing polyurethane, polyester, titanium dioxide, nano-silica) as taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.   
	Lee teaches a method for coating a printed circuit board assembly (PCBA, [0008]), whereby nanofilm coatings are formed using a first solution that includes, for example, TiO2 nanoparticles (i.e., 5 nm to 100 nm size) dispersed in water ([0072]), and a second solution that includes SiO2 nanoparticles (i.e., 5 nm to 100 nm in size) dispersed in heptane and hexadecane ([0073]).  Lee further teaches the nanofilm protects the PCBA from being corroded and moistened, thereby having a good waterproof and corrosion resistance characteristics ([0010]).  Furthermore, Lee teaches forming an inner coating comprising metal oxide nanoparticles with the first solution and first solvent (504, Fig. 14), then forming an outer coating in contact with the inner coating by using the second solution comprising silicon dioxide nanoparticles and a second solvent (506, Fig. 14), and strengthening a binding force between the metal oxide nanoparticles and the silicon dioxide nanoparticles by applying a third solution onto the inner and outer coating (508, Fig. 14, [0035]).  Furthermore, Lee teaches adjusting the pH value of the mixed solution through addition (i.e., in addition to water) of a neutral solvent such as isopropanol (i.e., IPA), acetone or alcohol, etc. ([0005]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama and Harada and Olsson and Qiu with the teachings of Lee such that the at least one circuit board is coated successively with a first solution (e.g., silicon dioxide metal nanoparticles dispersed in water) as taught by Lee, a first and second and third macromolecule waterproof coating (i.e., coating containing polyurethane, polyester, titanium dioxide, nano-silica, etc.) as taught by Qiu, followed by a second solution (i.e., silicon dioxide nanoparticles dispersed in water and isopropanol) as taught by Lee of achieving good waterproof and corrosion resistance characteristics for a battery module/pack that is used outdoors.  
	
Regarding claim 2, Sugiyama in view of Harada and Olsson and Qiu and Lee disclose all of the limitations as set forth above in claim 1.  Qiu further teaches the water-based UV coating as discussed above in claim 1, whereby the waterproof coating is composed of at least a mixture of urethane acrylate resin (i.e., polyurethane resin), polyester acrylate resin (i.e., alkyd resin), water (i.e., a diluent) and reactive diluent, and titanium dioxide ([0010]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one circuit board as disclosed by the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.   
	  
	Regarding claim 4, Sugiyama in view of Harada and Olsson and Qiu and Lee disclose all of the limitations as set forth above in claim 1.  Qiu further teaches the water-based UV coating as discussed above in claim 1, whereby the waterproof coating is composed of at least a mixture of urethane acrylate resin (i.e., polyurethane resin), water (i.e., a diluent) and reactive diluent, and titanium dioxide ([0010]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one circuit board as disclosed by the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.   

	Regarding claim 6, Sugiyama in view of Harada and Olsson and Qiu and Lee discloses all of the limitations as set forth above in claim 1.  Qiu further teaches the water-based UV coating as discussed above in claim 1, whereby the waterproof coating is composed of at least a mixture of urethane acrylate resin (i.e., polyurethane resin), and nano-silica (i.e., silicon dioxide nanoparticles) ([0010]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one circuit board as disclosed by the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.   

	Regarding claim 8, Sugiyama in view of Harada and Olsson and Qiu and Lee disclose all of the limitations as set forth above in claim 1.  However, the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee does not explicitly disclose a content of the plurality of the metal oxide nanoparticles in the first solution is ranged from about 0.4 wt.% to about 0.8 wt.%. 
Lee teaches the first solution as discussed above in claim 1, whereby the first solution comprises metal oxide nanoparticles (e.g., TiO2 nanoparticles (i.e., 5 nm to 100 nm size) dispersed in water ([0072]), thus reading on “the first solution includes a plurality of metal oxide nanoparticles, and a particle size of each metal oxide nanoparticle is ranged from 5 nm to 100 nm, the plurality of the metal oxide nanoparticles in the first solution are dispersed in pure water”.  Lee further teaches the content of the TiO2 nanoparticles is in the range from about 0.8 wt.% to about 1.5 wt.%.  Lee further teaches the first solution with metal oxide nanoparticles (e.g., TiO2 nanoparticles) provides a strengthened binding force between metal oxide nanoparticles and PCBA ([0059], [0065]).  (MPEP 2144.05).

	Regarding claim 11, Sugiyama in view of Harada and Olsson and Qiu and Lee discloses all of the limitations as set forth above in claim 1.  Qiu further discloses the water-based UV coating as discussed above in claim 1, whereby the coating contains polyester and urethane resins, and further contains nano-silica and titanium dioxide, thereby constituting a nano-composite coating ([0010]), thus reading on “each of the first nano coating, the second nano coating, the third nano coating and the fourth nano coating is a nano-composite coating”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one circuit board as disclosed by the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.   

Claims 12-13, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. PGPub US 2019/0207179 A1), hereinafter Sugiyama, in view of Harada et al. (U.S. PGPub US 2012/0034507 A1), hereinafter Harada, in view of Olsson et al. (U.S. PGPub US 2013/0164567 A1), hereinafter Olsson, in view of Qiu et al. (CN 108300200 A and using Machine Translation as English version), hereinafter Qiu, in view of Lee et al. (U.S. PGPub US 2017/0367194 A1), hereinafter Lee, in view of Hosoya et al. (U.S. PGPub US 2007/0152235 A1), hereinafter Hosoya.
	Regarding claim 12, Sugiyama in view of Harada and Olsson and Qiu and Lee discloses all the limitations as set forth above in claim 1.  However, Sugiyama in view of Harada and Olsson and Qiu and Lee does not disclose the plurality of the battery packs being connected in parallel.
	Hosoya teaches a laminated cell, a junction terminal, a pack battery, and a method of manufacturing a pack battery, which prevent the electrode terminals from being corroded because of condensation at the joint between dissimilar metals ([0010]).  Hosoya further teaches a pack battery comprising parallel-connected arrays of series-connected cells ([0017], [0021], [0036], Fig. 6, Fig. 14a).  Furthermore, Hosoya teaches obtaining a desired voltage and current capacity by connecting in parallel ([0009]), whereby fabricating a pack battery by parallel-connecting series-connected pack batteries (ref. 50) requires no step of covering metal terminals with a resin since the same material is electrically connected and thus avoids a junction between dissimilar metals ([0016], [0068]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee with the teachings of Hosoya, whereby the plurality of battery packs are electrically connected in parallel with the same material (i.e., at the connecting portion) such that a desired voltage and current capacity are achieved.

	Regarding claim 13, Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya discloses all of the limitations as set forth above in claim 12.  Qiu further teaches the water-based UV coating as discussed above in claim 1, whereby the waterproof coating is composed of at least a mixture of urethane acrylate resin (i.e., polyurethane resin), polyester acrylate resin (i.e., alkyd resin), water (i.e., a diluent) and reactive diluent, and titanium dioxide ([0010]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one circuit board as disclosed by the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.     

	Regarding claim 15, Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya discloses all of the limitations as set forth above in claim 12.  Qiu further discloses the water-based UV coating as discussed above in claim 1, the waterproof coating is composed of at least a mixture of urethane acrylate resin (i.e., polyurethane resin), water (i.e., a diluent) and reactive diluent, and titanium dioxide ([0010]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one circuit board as disclosed by the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.     

	 Regarding claim 10 and 17, Sugiyama in view of Harada and Olsson and Qiu and Lee discloses all the limitations as set forth above in claim 1.  The combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya disclose the battery module as above in claim 12.  Sugiyama further discloses the article (i.e., battery, a circuit board and an electrode tab) is coated with a thin film coating agent such as a thin film waterproof and insulating coating agent ([0007], [0040]-[0041], Fig. 4) as discussed above in claim 1.  Sugiyama further discloses the battery pack (ref. 1) can be coated by any method such as dipping, spraying, brush coating, etc. ([0051]), whereby brush coating reads on “point-coating way”.  However, Sugiyama does not disclose  the third macromolecule waterproof coating is ahead coated on tips, corners or other thinner portions of components of the at least one circuit board.
Lee teaches the PCBA first and second coatings as discussed above in claim 1.  Lee further teaches a nanofilm (ref. 3) coated on the PCBA (ref. 10), whereby the PCBA includes a printed circuit board (PCB, ref. 1), and one or more electronic components (ref. 2) mounted thereon ([0044], Fig. 1, See Modified Fig. 1), thus reading on “ahead coated on tips, corners or other thinner portions of components of the at least one circuit board”.  Furthermore, Lee teaches the inner coating (ref. 31) may interpenetrate into the pores, gaps and other structures of the PCBA ([0047]).  Lee further teaches the PCBA may be brushed with the first, second solution, etc. or other possible ways for applying said solution on the PCBA ([0056], [0060]), thus reading on “point-coating way”.  Lee further teaches the nanofilm protects the PCBA from being corroded and moistened, thereby having a good waterproof and corrosion resistance characteristics ([0010]).    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee as in claim 1, and  Sugiyama and Harada and Olsson and Qiu and Lee and Hosoya as in claim 12 above further with the teachings of Lee, whereby the circuit board (e.g., PCB) is further coated on corners, for example, of the at least one circuit board using a brush coating (i.e., point coating way) as taught by Lee so as to achieve good waterproof and corrosion resistance characteristics for a battery module/pack that is used outdoors.   

    PNG
    media_image1.png
    485
    1191
    media_image1.png
    Greyscale

Annotated Figure 1 (Lee)

	Regarding claim 18, Sugiyama in view of Harada and Olsson and Qiu and Lee discloses all the limitations as set forth above in claim 1.  The combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya disclose the battery module as above in claim 12.  Qiu further discloses the water-based UV coating as discussed above in claim 1, whereby the waterproof coating is composed of at least a mixture of urethane acrylate resin (i.e., polyurethane resin), polyester acrylate resin (i.e., alkyd resin), water (i.e., a diluent) and reactive diluent, and titanium dioxide ([0010]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one circuit board as disclosed by the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.         

	Regarding claim 19, Sugiyama in view of Harada and Olsson and Qiu and Lee discloses all the limitations as set forth above in claim 1.  The combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya disclose the battery module as above in claim 12.  Qiu further discloses the water-based UV coating as discussed above in claim 1, the waterproof coating is composed of at least a mixture of urethane acrylate resin (i.e., polyurethane resin), water (i.e., a diluent) and reactive diluent, and titanium dioxide ([0010]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one circuit board as disclosed by the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.        

	Regarding claim 20, Sugiyama in view of Harada and Olsson and Qiu and Lee discloses all the limitations as set forth above in claim 1.  The combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya disclose the battery module as above in claim 12.  Qiu further discloses the water-based UV coating as discussed above in claim 1, whereby the waterproof coating is composed of at least a mixture of urethane acrylate resin (i.e., polyurethane resin), and nano-silica (i.e., silicon dioxide nanoparticles) ([0010]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya with the teachings of Qiu, whereby the coating disclosed by Sugiyama further includes the nano-composite coating taught by Qiu such that the exterior case, battery, a circuit board, an electrode tab, soldering positions among each wire, each battery, each busbar and the at least one Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya and Harada and Olsson are coated with the nano-composite coating taught by Qiu so as to achieve good adhesion and a water resistant (i.e., water proof) property for a battery module/pack that is used outdoors.       
  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. PGPub US 2019/0207179 A1), hereinafter Sugiyama, in view of Harada et al. (U.S. PGPub US 2012/0034507 A1), hereinafter Harada, in view of Olsson et al. (U.S. PGPub US 2013/0164567 A1), hereinafter Olsson, in view of Qiu et al. (CN 108300200 A and using Machine Translation as English version), hereinafter Qiu, in view of Lee et al. (U.S. PGPub US 2017/0367194 A1), hereinafter Lee, as applied to claim 1 above and further in view of Salsman et al. (U.S. Patent No. 5,858,551), hereinafter Salsman.
Regarding claim 3, Sugiyama in view of Harada and Olsson and Qiu and Lee discloses all the limitations as set forth above in claim 1.  Qiu teaches the water-based UV coating as discussed above in claim 1, whereby the waterproof coating is a mixture of polyester acrylate resin (i.e., alkyd resin), urethane acrylate resin (i.e., urethane resin), reactive diluent, titanium dioxide, and deionized water ([0010]), etc., thus reading on “nano-composite coating”. Qiu teaches that water-based UV coatings are non-flammable and have low toxicity compared with traditional UV coatings, whereby adhesion is good on difficult-to-adhere substrates ([0005]), and the coating has good water resistance ([0007]).  
	Qiu further teaches the urethane acrylate resin (i.e., urethane resin), titanium dioxide and water (i.e., diluent) with a reactive diluent (e.g., polyethylene glycol diacrylate) as discussed above in claim 1, which at least overlaps the claimed range of about 18.3 wt.% to about 28.3 wt.% for the urethane resin, about 9.2 wt.% to about 19.2 wt.% for water (i.e., diluent) and reactive diluent, and about 1.3 wt.% to 2.3 wt.% for titanium dioxide.  
However, Sugiyama in view of Harada and Olsson and Qiu and Lee does not disclose the alkyd resin is ranged from about 57.2 wt.% about 67.2 wt.%, and furthermore does not teach the particle size of the titanium dioxide is ranged from 5 nm to 100 nm.
	Lee teaches a method as discussed above in claim 1 for coating a printed circuit board assembly (PCBA, [0008]), whereby nanofilm coatings are formed using a first solution that includes, for example,  TiO2 nanoparticles (i.e., 5 nm to 100 nm size) dispersed in water ([0072]).  Lee further teaches the nanofilm protects the PCBA from being corroded and moistened, thereby having a good waterproof and corrosion resistance characteristics ([0010]).   
	Salsman teaches hydrophobic polyester resins and their application in coatings (Title, Abstract), whereby an article of manufacture comprising a substrate coated with a water dispersible and hydrophobic  polyester coating composition comprising a reaction product of 40-60% by weight of polyethylene terephthalate, etc. is provided (C4:L:30-37).  Salsman further teaches different substrates coated with a polyester resin comprising a reaction product of 30-70% by weight  of a terephthalate polymer, etc. (C4:L:20-29).  Salsman further teaches the polyester resin supply hydrophobic character or properties to the substrate (C2:L:35-40).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee as above in claim 1 further with the teachings of Qiu and Lee and Salsman such that the content of the polyurethane resin at least overlaps the claimed range, and the content of waterproof coating further includes the 5 nm to 100 nm size TiO2 nanoparticles as taught by Lee, as well as includes the overlapping range of polyester (i.e., polyethylene terephthalate, PET) as taught by Salsman so as to achieve good waterproof and corrosion resistance characteristics such that the polyester reasonably supplies hydrophobic character or properties to a substrate such as a battery module casing for use outdoors.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. PGPub US 2019/0207179 A1), hereinafter Sugiyama, in view of Harada et al. (U.S. PGPub US 2012/0034507 A1), hereinafter Harada, in view of Olsson et al. (U.S. PGPub US 2013/0164567 A1), hereinafter Olsson, in view of Qiu et al. (CN 108300200 A and using Machine Translation as English version), hereinafter Qiu, in view of Lee et al. (U.S. PGPub US 2017/0367194 A1), hereinafter Lee, in view of Hosoya et al. (U.S. PGPub US 2007/0152235 A1), hereinafter Hosoya as applied to claim 12 above, and further in view of Salsman et al. (U.S. Patent No. 5,858,551), hereinafter Salsman.
	Regarding claim 14, Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya discloses all the limitations as discussed above in claim 12.  Qiu teaches the water-based UV coating as discussed above in claim 1, whereby the waterproof coating is a mixture of polyester acrylate resin (i.e., alkyd resin), urethane acrylate resin (i.e., urethane resin), reactive diluent, titanium dioxide, and deionized water ([0010]), etc., thus reading on “nano-composite coating”. Qiu teaches that water-based UV coatings are non-flammable and have low toxicity compared with traditional UV coatings, whereby adhesion is good on difficult-to-adhere substrates ([0005]), and the coating has good water resistance ([0007]).  
	Qiu further teaches the urethane acrylate resin (i.e., urethane resin), titanium dioxide and water (i.e., diluent) with a reactive diluent (e.g., polyethylene glycol diacrylate) as discussed above in claim 1, which at least overlaps the claimed range of about 18.3 wt.% to about 28.3 wt.% for the urethane resin, about 9.2 wt.% to about 19.2 wt.% for water (i.e., diluent) and reactive diluent, and about 1.3 wt.% to 2.3 wt.% for titanium dioxide.  
However, the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya does not disclose the alkyd resin is ranged from about 57.2 wt.% about 67.2 wt.%, and furthermore does not teach the particle size of the titanium dioxide is ranged from 5 nm to 100 nm.
	Lee teaches a method as discussed above in claim 1 for coating a printed circuit board assembly (PCBA, [0008]), whereby nanofilm coatings are formed using a first solution that includes, for example,  TiO2 nanoparticles (i.e., 5 nm to 100 nm size) dispersed in water ([0072]).  Lee further teaches the nanofilm protects the PCBA from being corroded and moistened, thereby having a good waterproof and corrosion resistance characteristics ([0010]).   
	Salsman teaches hydrophobic polyester resins and their application in coatings (Title, Abstract), whereby an article of manufacture comprising a substrate coated with a water dispersible and hydrophobic  polyester coating composition comprising a reaction product of 40-60% by weight of polyethylene terephthalate, etc. is provided (C4:L:30-37).  Salsman further teaches different substrates coated with a polyester resin comprising a reaction product of 30-70% by weight  of a terephthalate polymer, etc. (C4:L:20-29).  Salsman further teaches the polyester resin supply hydrophobic character or properties to the substrate (C2:L:35-40).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya with the teachings of Qiu and Lee and Salsman such that the content of the polyurethane resin at least overlaps the claimed range, and the content of waterproof coating further includes the 5 nm to 100 nm size TiO2 nanoparticles as taught by Lee, as well as includes the overlapping range of polyester (i.e., polyethylene terephthalate, PET) as taught by Salsman so as to achieve good waterproof and corrosion resistance characteristics such that the polyester reasonably supplies hydrophobic character or properties to a substrate such as a battery module casing for use outdoors.
	
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. PGPub US 2019/0207179 A1), hereinafter Sugiyama, in view of Harada et al. (U.S. PGPub US 2012/0034507 A1), hereinafter Harada, in view of Olsson et al. (U.S. PGPub US 2013/0164567 A1), hereinafter Olsson, in view of Qiu et al. (CN 108300200 A and using Machine Translation as English version), hereinafter Qiu, in view of Lee et al. (U.S. PGPub US 2017/0367194 A1), hereinafter Lee, as applied to claim 1 above, and further in view of Wei et al. (CN 106010188 A and using Machine Translation as the English version), hereinafter Wei.
Regarding claims 5 and 7, Sugiyama in view of Harada and Olsson and Qiu and Lee disclose all of the limitations as set forth above in claim 1.  Qiu teaches the water-based UV coating as discussed above in claims 1 and 3.  Qiu teaches the titanium dioxide at least overlaps the claimed range of about 1.3 wt.% to 2.3 wt.% as discussed above in claim 3.  Furthermore, Qiu teaches the nano-silica at least overlaps the claimed range of about 1.0 wt.% to 2.0 wt.% as discussed above in claim 1.  Moreover, Qiu teaches water (i.e., diluent) with a reactive diluent (e.g., polyethylene glycol diacrylate) as discussed above in claim 1, which at least overlaps the claimed range of about 14.5 wt.% to about 25.5 wt.%.  
However, Sugiyama in view of Harada and Olsson and Qiu and Lee do not teach the polyurethane resin is ranged from about 73.5 wt.% about 83.5 wt.%, nor teach that the content of polyurethane resin is ranged from about 84.0 wt.% to about 94.0 wt.%.  Furthermore, Sugiyama in view of Harada and Olsson and Qiu and Lee does not teach the particle size of the titanium dioxide is ranged from 5 nm to 100 nm, and that the size of the nano-silica (i.e., silicon dioxide nanoparticles) is ranged from 0.1 nm to 10 nm.
	Lee teaches a method as discussed above in claim 1 for coating a printed circuit board assembly (PCBA, [0008]), whereby nanofilm coatings are formed using a first solution that includes, for example, TiO2 nanoparticles (i.e., 5 nm to 100 nm size) dispersed in water ([0072]).  Lee further teaches a second solution that includes SiO2 nanoparticles (i.e., 5 nm to 100 nm in size) dispersed in heptane and hexadecane ([0073]).  Lee further teaches the nanofilm protects the PCBA from being corroded and moistened, thereby having good waterproof and corrosion resistance characteristics ([0010]).   
	Wei teaches a self-healing polyurethane waterproof coating and a preparation method thereof ([0010]), whereby the self-healing polyurethane waterproof coating is a one-component or two-component coating, and is characterized in that, by weight percentage, the polyurethane waterproof material is 70-90%, and the microcapsule material is 10-30% ([0012]).  Wei further teaches providing the aforementioned self-healing polyurethane waterproof coating to solve leakage problems especially after cracking of concrete (mortar) ([0010]).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee further with the teachings of Qiu and Lee and Wei such that the content of the diluent (i.e., water plus reactive diluent) at least overlaps the claimed range as taught by Qiu, and the content of waterproof coating further includes TiO2 nanoparticles or SiO2 nanoparticles with particle sizes that at least overlap the claimed range as taught by Lee, and further includes the overlapping range of polyurethane as taught by Wei so as to achieve good waterproof and corrosion resistance characteristics such that the nano-composite (i.e., polyurethane, nanoparticles, etc.) provides a waterproof coating for a substrate such as a battery module casing for outdoor use.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. PGPub US 2019/0207179 A1), hereinafter Sugiyama, in view of Harada et al. (U.S. PGPub US 2012/0034507 A1), hereinafter Harada, in view of Olsson et al. (U.S. PGPub US 2013/0164567 A1), hereinafter Olsson, in view of Qiu et al. (CN 108300200 A and using Machine Translation as English version), hereinafter Qiu, in view of Lee et al. (U.S. PGPub US 2017/0367194 A1), hereinafter Lee, in view of Hosoya et al. (U.S. PGPub US 2007/0152235 A1), hereinafter Hosoya, as applied to claim 12 above and further in view of Wei et al. (CN 106010188 A and using Machine Translation as the English version), hereinafter Wei.
Regarding claim 16, Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya discloses all of the limitations as set forth above in claim 12.  Qiu teaches the water-based UV coating as discussed above in claims 1 and 3.  Qiu teaches the titanium dioxide at least overlaps the claimed range of about 1.3 wt.% to 2.3 wt.% as discussed above in claim 3.  Qiu teaches the nano-silica at least overlaps the claimed range of about 1.0 wt.% to 2.0 wt.% as discussed above in claim 1.  Moreover, Qiu teaches water (i.e., diluent) with a reactive diluent (e.g., polyethylene glycol diacrylate) as discussed above in claim 1, which at least overlaps the claimed range of about 14.5 wt.% to about 25.5 wt.%.
However, Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya does not teach the polyurethane resin is ranged from about 73.5 wt.% about 83.5 wt.%.  Furthermore, the combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya does not disclose the particle size of the titanium dioxide is ranged from 5 nm to 100 nm.  
Lee teaches a method as discussed above in claim 1 for coating a printed circuit board assembly (PCBA, [0008]), whereby nanofilm coatings are formed using a first solution that includes, for example,  TiO2 nanoparticles (i.e., 5 nm to 100 nm size) dispersed in water ([0072]).  Lee further teaches the nanofilm protects the PCBA from being corroded and moistened, thereby having good waterproof and corrosion resistance characteristics ([0010]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee and Hosoya further with the teachings of Qiu and Lee and Wei such that the content of the diluent (i.e., water plus reactive diluent) at least overlaps the claimed range as taught by Qiu, and the content of waterproof coating further includes TiO2 nanoparticles with particle sizes that at least overlap the claimed range as taught by Lee, and further includes the overlapping range of polyurethane as taught by Wei so as to achieve good waterproof and corrosion resistance characteristics such that the nano-composite coating (i.e., polyurethane, nanoparticles, etc.) provides a waterproof coating for a substrate such as a battery module casing for outdoor use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (U.S. PGPub US 2019/0207179 A1), hereinafter Sugiyama, in view of Harada et al. (U.S. PGPub US 2012/0034507 A1), hereinafter Harada, in view of Olsson et al. (U.S. PGPub US 2013/0164567 A1), hereinafter Olsson, in view of Qiu et al. (CN 108300200 A and using Machine Translation as English version), hereinafter Qiu, in view of Lee et al. (U.S. PGPub US 2017/0367194 A1), hereinafter Lee, as applied to claim 1 above, and further in view of Nayfeh et al. (Applied Physics Letter 94, 043112 (2009)), hereinafter, Nayfeh.
Regarding claim 9, Sugiyama in view of Harada and Olsson and Qiu and Lee discloses all of the limitations as set forth above in claim 1.  The combined teachings of Sugiyama in view of Harada and Olsson and Qiu and Lee further disclose the nano-composite coating as discussed in claim 8 above.  Qiu teaches the nano-silica at least overlaps the claimed range of about 0.5 wt.% to 1.5 wt.% as discussed above in claim 1.  
However, Sugiyama in view of Harada and Olsson and Qiu and Lee does not disclose the particle size of each silicon dioxide nanoparticle is ranged from 0.1 nm to 10 nm, and the plurality of the silicon dioxide nanoparticles in the second solution are dispersed in isopropanol of which a content in an isopropanol solution is ranged from about 98.5 wt.% to 99.5 wt.%.  
Lee teaches a second solution that includes SiO2 nanoparticles (i.e., 5 nm to 100 nm in size) dispersed in heptane and hexadecane ([0073]).  Lee further teaches adjusting the pH value of the mixed solution through addition (i.e., in addition to water) of a neutral solvent such as isopropanol (i.e., IPA), acetone or alcohol, etc. ([0005]).  Lee further teaches the nanofilm protects the PCBA from being corroded and moistened, thereby having a good waterproof and corrosion resistance characteristics ([0010]). 
Nayfeh teaches uniform delivery of silicon nanoparticles on device quality substrates using spin coating from isopropyl alcohol colloids (Title, Abstract), whereby the silicon nanoparticles are predominately 2.9 nm in size (Page 043112-1C:1L:21-29) and are 100 micromolar in concentration (Page 043112-1C:1L:30-33).  Nayfeh further teaches the isopropyl alcohol with the nanoparticles provides a sufficient electrostatic binding to circumvent agglomeration (Page 043112-1C:2L:2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sugiyama in view of Harada and Olsson and Qiu and Lee with the teachings of Nayfeh, whereby the second solution includes the silicon dioxide nanoparticles taught by Nayfeh (e.g., 2.9 nm), which is within the range of 0.1 nm to 10 nm, and whereby the silicon dioxide nanoparticles are dispersed in isopropyl alcohol (i.e., isopropanol) with a weight percent content close to about 98.5 wt.% to 99.5 wt.% so as to provide a coating solution that prevents agglomeration of nanoparticles, thereby improving the coating of battery module for outdoor use.  (MPEP 2144.05)
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723